Order filed June 2, 2022




                                      In The

                       Fourteenth Court of Appeals
                                   ____________

                               NO. 14-22-00147-CV
                                   ____________

LINTON WINFIELD AND JANIQUE WILLIAMS-WINFIELD, Appellants

                                         V.

                         BAYBROOK TT, LLC, Appellee


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1180304

                                    ORDER

      Appellant’s brief was due May 19, 2022. No brief or motion for extension of
time has been filed.

      The appeal is subject to dismissal without further notice for want of
prosecution unless appellant files a brief with this court on or before July 5, 2022.
See Tex. R. App. P. 42.3(b).

                                  PER CURIAM

Panel Consists of Justices Bourliot, Hassan, and Wilson.